UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6729



TROY MILES,

                                            Plaintiff - Appellant,

          versus


SEWALL SMITH,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-978-CCB)


Submitted:    September 11, 2003      Decided:    September 26, 2003


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Miles appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. §

1915(e)(2)(B) (2000).   We have reviewed the record and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Miles v. Smith, No. CA-

03-978-CCB (D. Md. filed Apr. 16, 2003; entered Apr. 18, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2